DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendments
This is a final office action in response to applicant's arguments and remarks filed on 08/17/2022.
	
Status of Rejections
The rejections of claims 1-3 and 11-13 under 35 USC 112(b) are withdrawn in view of the Applicant’s amendments. 
All other previous rejections are maintained.

Claim(s) 1-3 and 11-13 is/are pending for this Office Action. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shimamune et al (US 7,566,389 B2) in view of Urgeghe et al. (WO 2010/055065 A1), Ashizawa (US 5,665,218), Kim et al (“Effect of an Etching Ti Substrate on a Catalytic Oxide Electrode”, Journal of The Electrochemical Society, 148, 3, 2001, pages B111-B115), Carlson et al (US 5,230,780), and Thomas et al (“Electrochemical Behavior of Titanium”, Journal of The Electrochemical Society, 1972, pages 1450-1456), & evidenced by Akiyama et al. (US 6,250,251 B1) for claim 1.

Claim 1: Shimamune teaches an electrode comprising 
a thermally treated titanium valve metal substrate (see e.g. col 1, lines 39-40 and 61-67 on Shimamune) consisting of an etched surface with an acid etchant and titanium (see e.g. col 1, lines 54-55 of Shimamune), 
an internal electrocatalytic coating (see e.g. abstract of Shimamune), an external electrocatalytic coating (see e.g. abstract of Shimamune) of different composition overlaid thereto (the internal and external layers can have different components and precursors, see e.g. col 2, lines 1-13 and lines 37-52 of Shimamune, with different concentrations, see e.g. col 3, lines 16-26 of Shimamune), 
the roughness profile of said substrate having an Ra of 2-13 µm (see e.g. col 1, lines 57-58 Shimamune), 
said internal electrocatalytic coating comprising ruthenium, iridium (see e.g. col 2, lines 1-4 of Shimamune) and tantalum (see e.g. col 2, lines 9-12 of Shimamune) wherein an overall specific loading of iridium and ruthenium expressed as metals in said internal electrocatalytic coating is ~4 g/m2 (see note 1 below), 
said an external electrocatalytic coating comprising a mixture of oxides of iridium, ruthenium (see e.g. col 2, lines 40-41 of Shimamune), and titanium (see e.g. col 2, lines 43-46 of Shimamune).

Note 1: The overall loading of iridium and ruthenium in the internal layer was calculated using the molecular weights of Ta (~181 g/mol), Ru (~101 g/mol), and Ir (~192 g/mol), the molar ratio of the valve metal to the platinum group metals being 1:1 (see e.g. col 3, lines 22-26 of Shimamune), the molar ratio of ruthenium to iridium being 2:1 (see e.g. col 3, lines 16-18 of Shimamune), and a total loading of 10 g metal/m2 for the internal layer (see e.g. col 2, lines 22-25 of Shimamune). The total molar ratio for the internal layer would be 3:2:1. With a basis of 10 moles, this yields the following molar amounts: 5 moles of tantalum, 3.33 moles of ruthenium, 1.67 moles of iridium. Multiplying each element by its molecular weight yields the following masses: ~905 g of tantalum, ~336 g of ruthenium, and ~320 g of iridium. The mass percent of ruthenium is ~22% and the mass percent of iridium is ~20%. Multiplying the total loading by the mass percent of iridium and ruthenium (~42%) yields a loading of iridium and ruthenium of ~4 g metal/m2.

Shimamune does not explicitly teach that that the noble metal loading of the external layer is not lower than 7 g/m2. Shimamune teaches that the noble metal loading of the external coat is ~7 g/m2 (see note 2 below). MPEP § 2144.05 I “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” Thus since the value of Shimamune overlaps that of the claim 1, the limitation regarding the loading of the external layer would be obvious to a person having ordinary skill in the art at the time of invention.

Note 2: The overall loading of noble metal in the external layer was calculated using the molecular weights of Ti (~48 g/mol), Ru (~101 g/mol), and Ir (~192 g/mol), the molar ratio of the valve metal to the platinum group metals being 1:1 (see e.g. col 3, lines 31- 35 of Shimamune), the molar ratio of ruthenium to iridium being 2:1 (see e.g. col 3, lines 27-30 of Shimamune), and a total loading of 10 g metal/m2 for the internal layer (see e.g. col 3, lines 4-7 of Shimamune). The total molar ratio for the internal layer would be 3:2:1. With a basis of 10 moles, this yields the following molar amounts: 5 moles of titanium, 3.33 moles of ruthenium, 1.67 moles of iridium. Multiplying each element by its molecular weight yields the following masses: ~240 g of tantalum, ~336 g of ruthenium, and ~320 g of iridium. The mass percent of ruthenium is ~38% and the mass percent of iridium is ~36%. Multiplying the total loading by the mass percent of iridium and ruthenium (~74%) yields a loading of iridium and ruthenium of ~7 g metal/m2.

Shimamune does not explicitly teach that the electrode comprises a protective layer of valve metal oxides between the substrate and internal catalytic layer. Urgeghe teaches a protective layer of titanium oxide and other metal oxides like tantalum between a substrate and the catalytic layer (see e.g. abstract of Urgeghe) that prevents the passivation of the valve metal substrate corrosive environments (see e.g. connecting sentence of page 3 and 4 of Urgeghe). It would have been obvious to a person having ordinary skill in the art at the time of invention to modify the electrode of Shimamune to include the protective layer of titanium oxide and other metal oxides like tantalum between a substrate and the catalytic layer taught in Urgeghe because the protective layer prevents the passivation of the valve metal substrate corrosive environments.

Shimamune does not explicitly teach that the Rz value of the electrode 20-50 µm. Ashizawa teaches a substrate (base material like titanium, see e.g. col 4, lines 34-35 of Ashizawa) with a Rz value of 10-40 µm that improves the adhesion strength between the substrate and intermediate valve oxide layer and the adhesion strength between the intermediate valve oxide layer and the outer catalyst layer is increased (see e.g. col 5, lines 46-55 of Ashizawa). It would have been obvious to a person having ordinary skill in the art at the time of invention to modify the electrode Shimamune so that the Rz value of the substrate is between 10-40 µm as taught in Ashizawa because the Rz value taught in Ashizawa improves adhesion between a titanium substrate and intermediate valve oxide layer and between the intermediate valve oxide layer and an outer catalyst layer. Furthermore, the Rz value of substrate is a result effective variable that affects the adhesion between the substrate and the coating as evidenced by Akiyama and Ashizawa (see e.g. col 3, lines 27-33 of Akiyama and col 5, lines 46-55 of Ashizawa). It would have been obvious to a person having ordinary skill in the art at the time of invention to optimize the Rz value of the substrate of Shimamune through routine experimentation to get the desired coating dynamics.

MPEP § 2144.05 I “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” Thus since the range for Rz of Shimamune in view of Ashizawa overlaps that of the claim 1, the limitation regarding the Rz would be obvious to a person having ordinary skill in the art at the time of invention.

The limitations claiming “substrate consisting of an etched surface with an etching solution , and a weight loss of not lower than 180 g/m2 of metal surface after an etching step carried out at a temperature ranging from 80 to 90oC…said etching solution is 20-30% by weight of sulfuric acid containing 5-10 g/l of dissolved titanium” are product-by-process limitations. MPEP § 2113 states ‘"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)’. The instant invention discusses this process on pages 6 and 7 creates the desired roughness profile. As discussed above, Shimamune in view of Ashizawa teaches the required structure of claim 1, including the roughness profile of the substrate above and renders these product-by-process limitations obvious.

In the interest of compact prosecution, these product-by-process limitations will also be addressed. 

Shimamune does not explicitly teach that the weight loss from the etching of the substrate is not lower than 180 g/m2 of metal surface. Kim teaches that the etchant type and length of etching/amount of metal etched affects surface pattern of titanium substrates (see e.g. connecting paragraph of page B111 and B112 of Kim). Specifically, Kim teaches metal losses of 77 g/m2 and 212 g/m2 (2.57mg/cm2 h and 7.08 mg/cm2 h for 3 hours, see e.g. page B111, col 2, paragraph starting with “Figure 1” and Figure 2 of Kim). These patterns subsequently affect the adhesion of coatings onto the substrate (see e.g. page B112, col 1 of Kim). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the electrode of Shimamune by adjusting the length of time the substrate is etched to get the desired surface morphology. Kim teaches metal losses of 77 g/m2 and 212 g/m2 are suitable amounts for titanium substrates. 

Shimamune does not explicitly teach that the etchant is a sulfur acid etchant with 20-30% by weight of sulfuric acid. Carlson teaches that 18-22 wt% sulfuric acid is sufficient for etching titanium substrates with a rough surface (see e.g. col 3, lines 31-51). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the electrode of Shimamune by using 18-22 wt% sulfuric acid as the etchant because Carlson teaches a suitable acid etchant for roughening titanium substrates and MPEP § 2144.07 states “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”. 18-22 wt% overlaps with the claimed range. MPEP § 2144.05 I “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” Thus, since the value of Shimamune overlaps that of the claim 1, the limitation regarding the loading of the external layer would be obvious to a person having ordinary skill in the art at the time of invention.
Shimamune does not explicitly teach that the etching is carried out at a temperature ranging from 80 to 90oC. Kim teaches etching at a temperature of 86 oC (see e.g. page B111, col 2, paragraph starting with “Figure 1” of Kim) and Carlson teaches etching at temperatures of 80 oC and above (such as 85-90) to improve efficiency (see e.g. col 3, lines 39-51 of Carlson). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify Shimamune view of Kim and Carlson to use an etching temperature of at least 80 oC because these temperature are known and recognized etching temperatures that can improve the efficiency of the etching process. 

Shimamune in view of Carlson does not explicitly teach that the etchant additionally contains dissolved titanium. Thomas teaches that presence of Ti(III) in sulfuric acid accelerated the dissolution of titanium in the sulfuric acid (see e.g. abstract of Thomas). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the etchant of Shimamune in view of Carlson include dissolved titanium as taught in Thomas to improve the dissolution rate of titanium. Furthermore, Thomas teaches that the amount of Ti(III) affects this rate (see e.g. Table II and page 1454, col 1, paragraph starting with “The observed” of Thomas). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the etchant of Shimamune in view of Carlson and Thomas to adjust the amount of dissolved titanium to get the desired rate of dissolution for the titanium substrate. 

Claim 2: Shimamune in view of Urgeghe, Ashizawa, Kim, Carlson, and Thomas teaches that the external electrocatalytic layer comprises oxides (see e.g. col 1, lines 33-35 of Shimamune) of titanium, ruthenium, and iridium (see e.g. connecting sentence of col 4 and 5 of Shimamune). The ratio of iridium and ruthenium for the external layer 1:2-2:1 (see e.g. col 3, lines 27-30 of Shimamune) and the ratio of titanium to iridium and ruthenium is 4:5-1:1 (see e.g. col 3, lines 31 -35 of Shimamune). Within the ranges of the ratio there is a ruthenium to iridium oxide ratio of 2:1 and a titanium to iridium and ruthenium ratio of 4:1. This point in the ranges includes molar concentrations of 13%, 7% and 80% for ruthenium, iridium and titanium respectively, which overlaps with the claimed range of 12-18%, 6-10%, and 72-82%. MPEP § 2144.05 I “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” Thus since the ranges of Shimamune overlap the range claims in claim 2, the limitation regarding the loading of the external layer would be obvious to a person having ordinary skill in the art at the time of invention.

Claim 3: Shimamune in view of Urgeghe, Ashizawa, Kim, Carlson, and Thomas teaches that the internal electrocatalytic layer comprises oxides (see e.g. col 1, lines 28-30 of Shimamune) of tantalum (see e.g. col 10-13 of Shimamune) and ruthenium and iridium (see e.g. col 2, lines 6-7 of Shimamune). The ratio of iridium and ruthenium for the internal layer can be 2:1 (see e.g. col 3, lines 16-19 of Shimamune) and the ratio of the valve metal (tantalum) to iridium and ruthenium can be 1:2 (see e.g. col 3, lines 22-26 of Shimamune) which yields molar concentrations of 44%, 22% and 33% for ruthenium, iridium and tantalum respectively, which overlaps with the claimed range of 42-52%, 22-28%, and 20-36%. MPEP § 2144.05 I “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” Thus since the ranges of Shimamune overlap the range claims in claim 3, the limitation regarding the loading of the external layer would be obvious to a person having ordinary skill in the art at the time of invention.

Claims 11-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable
over Zolotarsky et al. (US 2002/0139689 A1) in view of Shimamune, Urgeghe, Ashizawa, Kim, Carlson, and Thomas, & evidenced by Akiyama for claim 11.

Claim 11: Zolotarsky teaches an electrolytic cell (see e.g. #10 on Fig 1 of Zolotarsky) for alkali metal hypochlorite production (sodium hypochlorite, see e.g. abstract of Zolotarsky) comprising an aqueous electrolyte containing alkali metal chlorides (brine, see e.g. abstract of Zolotarsky), at least one pair of electrodes (see e.g. both #12 on Fig 1 of Zolotarsky), each electrode comprising a valve metal substrate (see e.g. lines 1 -3 of [0026] of Zolotarsky) and an external coating of titanium oxide, ruthenium oxide, and iridium oxide (see e.g. lines 11 -14 of [0019] of Zolotarsky) and a timed control system (timer controlling closing and opening of contact switches, see e.g. lines 4-6 of [0020] of Zolotarsky) to alternatively polarize said electrodes for a predetermined period of time (see e.g. lines 7-9 of [0020] of Zoltarsky).

Zolotarsky does not explicitly teach that the electrodes are the electrode according to claim 1. 

Shimamune teaches an electrode comprising 
a thermally treated titanium valve metal substrate (see e.g. col 1, lines 39-40 and 61-67 on Shimamune) consisting of an etched surface with an acid etchant and titanium (see e.g. col 1, lines 54-55 of Shimamune), 
an internal electrocatalytic coating (see e.g. abstract of Shimamune), an external electrocatalytic coating (see e.g. abstract of Shimamune) of different composition overlaid thereto (the internal and external layers can have different components and precursors, see e.g. col 2, lines 1-13 and lines 37-52 of Shimamune, with different concentrations, see e.g. col 3, lines 16-26 of Shimamune), 
the roughness profile of said substrate having an Ra of 2-13 µm (see e.g. col 1, lines 57-58 Shimamune), 
said internal electrocatalytic coating comprising ruthenium, iridium (see e.g. col 2, lines 1-4 of Shimamune) and tantalum (see e.g. col 2, lines 9-12 of Shimamune) wherein an overall specific loading of iridium and ruthenium expressed as metals in said internal electrocatalytic coating is ~4 g/m2 (see note 1 below), 
said an external electrocatalytic coating comprising a mixture of oxides of iridium, ruthenium (see e.g. col 2, lines 40-41 of Shimamune), and titanium (see e.g. col 2, lines 43-46 of Shimamune).

Note 1: The overall loading of iridium and ruthenium in the internal layer was calculated using the molecular weights of Ta (~181 g/mol), Ru (~101 g/mol), and Ir (~192 g/mol), the molar ratio of the valve metal to the platinum group metals being 1:1 (see e.g. col 3, lines 22-26 of Shimamune), the molar ratio of ruthenium to iridium being 2:1 (see e.g. col 3, lines 16-18 of Shimamune), and a total loading of 10 g metal/m2 for the internal layer (see e.g. col 2, lines 22-25 of Shimamune). The total molar ratio for the internal layer would be 3:2:1. With a basis of 10 moles, this yields the following molar amounts: 5 moles of tantalum, 3.33 moles of ruthenium, 1.67 moles of iridium. Multiplying each element by its molecular weight yields the following masses: ~905 g of tantalum, ~336 g of ruthenium, and ~320 g of iridium. The mass percent of ruthenium is ~22% and the mass percent of iridium is ~20%. Multiplying the total loading by the mass percent of iridium and ruthenium (~42%) yields a loading of iridium and ruthenium of ~4 g metal/m2.

It would have been obvious to a person having ordinary skill in the art at the time of invention to replace the electrodes of Zolotarsky with the electrode described above taught in Shimamune because the electrode of Shimamune has high activity, low cell voltages, and a long service life (see e.g. col 1, lines 14-21 of Shimamune).

Shimamune does not explicitly teach that that the noble metal loading of the external layer is not lower than 7 g/m2. Shimamune teaches that the noble metal loading of the external coat is ~7 g/m2 (see note 2 below). MPEP § 2144.05 I “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” Thus since the value of Shimamune overlaps that of the claim 1, the limitation regarding the loading of the external layer would be obvious to a person having ordinary skill in the art at the time of invention.

Note 2: The overall loading of noble metal in the external layer was calculated using the molecular weights of Ti (~48 g/mol), Ru (~101 g/mol), and Ir (~192 g/mol), the molar ratio of the valve metal to the platinum group metals being 1:1 (see e.g. col 3, lines 31- 35 of Shimamune), the molar ratio of ruthenium to iridium being 2:1 (see e.g. col 3, lines 27-30 of Shimamune), and a total loading of 10 g metal/m2 for the internal layer (see e.g. col 3, lines 4-7 of Shimamune). The total molar ratio for the internal layer would be 3:2:1. With a basis of 10 moles, this yields the following molar amounts: 5 moles of titanium, 3.33 moles of ruthenium, 1.67 moles of iridium. Multiplying each element by its molecular weight yields the following masses: ~240 g of tantalum, ~336 g of ruthenium, and ~320 g of iridium. The mass percent of ruthenium is ~38% and the mass percent of iridium is ~36%. Multiplying the total loading by the mass percent of iridium and ruthenium (~74%) yields a loading of iridium and ruthenium of ~7 g metal/m2.

Shimamune does not explicitly teach that the electrode comprises a protective layer of valve metal oxides between the substrate and internal catalytic layer. Urgeghe teaches a protective layer of titanium oxide and other metal oxides like tantalum between a substrate and the catalytic layer (see e.g. abstract of Urgeghe) that prevents the passivation of the valve metal substrate corrosive environments (see e.g. connecting sentence of page 3 and 4 of Urgeghe). It would have been obvious to a person having ordinary skill in the art at the time of invention to modify the electrode of Shimamune to include the protective layer of titanium oxide and other metal oxides like tantalum between a substrate and the catalytic layer taught in Urgeghe because the protective layer prevents the passivation of the valve metal substrate corrosive environments.

Shimamune does not explicitly teach that the Rz value of the electrode 20-50 µm. Ashizawa teaches a substrate (base material like titanium, see e.g. col 4, lines 34-35 of Ashizawa) with a Rz value of 10-40 µm that improves the adhesion strength between the substrate and intermediate valve oxide layer and the adhesion strength between the intermediate valve oxide layer and the outer catalyst layer is increased (see e.g. col 5, lines 46-55 of Ashizawa). It would have been obvious to a person having ordinary skill in the art at the time of invention to modify the electrode Shimamune so that the Rz value of the substrate is between 10-40 µm as taught in Ashizawa because the Rz value taught in Ashizawa improves adhesion between a titanium substrate and intermediate valve oxide layer and between the intermediate valve oxide layer and an outer catalyst layer. Furthermore, the Rz value of substrate is a result effective variable that affects the adhesion between the substrate and the coating as evidenced by Akiyama and Ashizawa (see e.g. col 3, lines 27-33 of Akiyama and col 5, lines 46-55 of Ashizawa). It would have been obvious to a person having ordinary skill in the art at the time of invention to optimize the Rz value of the substrate of Shimamune through routine experimentation to get the desired coating dynamics.

MPEP § 2144.05 I “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” Thus, since the range for Rz of Shimamune in view of Ashizawa overlaps that of the claim 1, the limitation regarding the Rz would be obvious to a person having ordinary skill in the art at the time of invention.

The limitations claiming “substrate consisting of an etched surface with a sulfur acid etchant and titanium, and a weight loss of not lower than 180 g/m2 of metal surface after an etching step…said sulfur acid etchant and titanium is 20-30% by weight of sulfuric acid containing 5-10 g/l of dissolved titanium” are product-by-process limitations. MPEP § 2113 states ‘"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)’. The instant invention discusses this process on pages 6 and 7 creates the desired roughness profile. As discussed above, Shimamune in view of Ashizawa teaches the required structure of claim 1, including the roughness profile of the substrate above, and renders these product-by-process limitations obvious.

In the interest of compact prosecution, these product-by-process limitations will also be addressed. 

Shimamune does not explicitly teach that the weight loss from the etching of the substrate is not lower than 180 g/m2 of metal surface. Kim teaches that the etchant type and length of etching/amount of metal etched affects surface pattern of titanium substrates (see e.g. connecting paragraph of page B111 and B112 of Kim). Specifically, Kim teaches metal losses of 77 g/m2 and 212 g/m2 (2.57mg/cm2 h and 7.08 mg/cm2 h for 3 hours, see e.g. page B111, col 2, paragraph starting with “Figure 1” and Figure 2 of Kim). These patterns subsequently affect the adhesion of coatings onto the substrate (see e.g. page B112, col 1 of Kim). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the electrode of Shimamune by adjusting the length of time the substrate is etched to get the desired surface morphology. Kim teaches metal losses of 77 g/m2 and 212 g/m2 are suitable amounts for titanium substrates. 

Shimamune does not explicitly teach that the etchant is a sulfur acid etchant with 20-30% by weight of sulfuric acid. Carlson teaches that 18-22 wt% sulfuric acid is sufficient for etching titanium substrates with a rough surface (see e.g. col 3, lines 31-51). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the electrode of Shimamune by using 18-22 wt% sulfuric acid as the etchant because Carlson teaches a suitable acid etchant for roughening titanium substrates and MPEP § 2144.07 states “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”. 18-22 wt% overlaps with the claimed range. MPEP § 2144.05 I “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” Thus, since the value of Shimamune overlaps that of the claim 1, the limitation regarding the loading of the external layer would be obvious to a person having ordinary skill in the art at the time of invention.

Shimamune in view of Carlson does not explicitly teach that the etchant additionally contains dissolved titanium. Thomas teaches that presence of Ti(III) in sulfuric acid accelerated the dissolution of titanium in the sulfuric acid (see e.g. abstract of Thomas). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the etchant of Shimamune in view of Carlson include dissolved titanium as taught in Thomas to improve the dissolution rate of titanium. Furthermore, Thomas teaches that the amount of Ti(III) affects this rate (see e.g. Table II and page 1454, col 1, paragraph starting with “The observed” of Thomas). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the etchant of Shimamune in view of Carlson and Thomas to adjust the amount of dissolved titanium to get the desired rate of dissolution for the titanium substrate. 

Claim 12: Zolotarsky in view of Shimamune, Urgeghe, Ashizawa, Kim, Carlson, and Thomas teaches an ion chloride concentration of 2 g/L (80g of NaCI in 40L of water, see e.g. lines 1-2 of [0034] of Zolotarsky). 

Claim 13: When the applicant claims a product in terms of a function, property or characteristic and the product of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, one having ordinary skill in the art would have reasonably expected that similar products would have had similar properties. Since the cells of claim 13 and Zolotarsky in view of Shimamune, Urgeghe, Ashizawa, Kim, Carlson, and Thomas are structurally the same, the cell of Zolotarsky in view of Shimamune, Urgeghe, Ashizawa, Kim, Carlson, and Thomas would be capable of switching polarities on time periods of 0.5-60 minutes.

Response to Arguments
Applicant's arguments filed on 08/17/2022 have been fully considered but they are not persuasive. 

On page(s) 12, the Applicant argues that the limitations regarding the etching are not product-by-process limitations. This is not considered persuasive. The Applicant’s arguments about the etching step are all directed to the method steps of the etching process (e.g. etching starts at 5 g/L until it reaches 10 g/L and brought back down to 5 g/L) with the end result being “desirable properties in term of roughness profile”, which is the claimed Ra and Rz values. MPEP § 2113 states ‘"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself’. Furthermore, the process claims were rejected as well using prior art. 

On page(s) 10-12, the Applicant argues that the product-by-process limitations of the claim regarding the etching process was not rendered obvious by the prior art. The Applicant particularly identifies the type of acid used and the dissolved titanium in the etching solution as the core aspects of the invention. 

With regard to the type of acid used, the Applicant argues “Extensive internal studies have led the inventors to the conclusion that the etching treatment with a solution of H2SO4 at a temperature close to or above 80°C leads to obtain both the removal of surface oxides and the roughness necessary to allow good adhesion of the applied coating to the substrate… The substantial difference in the use of one acid compared to another (such as Oxalic acid and HCl) are due to different factors: first, the results to be obtained in terms of roughness and removal of oxides; and second, it is also necessary to evaluate the substrate to be treated. Finally, it is necessary to evaluate the operating conditions of the process. In fact, it is well known in the art that the use of oxalic acid leads to a micro-roughness that does not allow a good anchoring of the coating to the substrates, as disclosed in the present invention, with consequent easy and premature dissolution of the coating…During the study and development of the present invention, the use of oxalic acid was deliberately excluded since it was deemed unsuitable for achieving the roughness profile values and weight loss required”. 

This was already addressed in the art rejection. 
Kim teaches that the etchant type and length of etching/amount of metal etched affects surface pattern of titanium substrates (see e.g. connecting paragraph of page B111 and B112 of Kim). These patterns subsequently affect the adhesion of coatings onto the substrate (see e.g. page B112, col 1 of Kim). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the electrode of Shimamune by adjusting the length of time the substrate is etched to get the desired surface morphology. Kim teaches metal losses of 77 g/m2 and 212 g/m2 are suitable amounts for titanium substrates.
Carlson teaches that 18-22 wt% sulfuric acid is sufficient for etching titanium substrates with a rough surface (see e.g. col 3, lines 31-51). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the electrode of Shimamune by using 18-22 wt% sulfuric acid as the etchant because Carlson teaches a suitable acid etchant for roughening titanium substrates and MPEP § 2144.07 states “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”. 18-22 wt% overlaps with the claimed range.

With regard to the dissolved titanium, the Applicant argues that titanium in the solution favors the kinetics of the valve metal in the etching phase. This is addressed in Thomas which teaches that the presence of Ti(III) in sulfuric acid accelerated the dissolution of titanium in the sulfuric acid (see e.g. abstract of Thomas). urthermore, Thomas teaches that the amount of Ti(III) affects this rate (see e.g. Table II and page 1454, col 1, paragraph starting with “The observed” of Thomas).

On page(s) 12, the Applicant argues that the etching solution containing 5-10 g/l of dissolved titanium in the 20-30% by weight of sulfuric acid, provides for the weight loss of not lower than 180 g/m2 of metal surface after the etching step, which in turn confers the desirable properties in term of roughness profile obtained and impurities removal of the claimed electrode. This is not considered persuasive. As shown in the art rejection and arguments above, the sulfuric acid and titanium in the etchant have been shown to be obvious with the same reasoning as the Applicant has articulated. Furthermore, the resulting roughness profile, Ra and Rz, has also been taught in the prior art (see e.g. col 1, lines 57-58 Shimamune for Ra and col 5, lines 46-55 of Ashizawa for Rz). Therefore, all of the claimed structure of the claim has been shown to be obvious in view of the prior art. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961. The examiner can normally be reached 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795